Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flug, J.), rendered September 23,1994, convicting him of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s legal sufficiency claim is unpreserved for appellate review because his motion for a trial order of dismissal was not specific (see, CPL 470.05 [2]; People v Pinder, 199 AD2d 544; see also, People v Bynum, 70 NY2d 858, 859). In any event, viewing the evidence in a light most favorable to the prosecu*566tion (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The determination of the court not to dismiss an entire jury panel because of comments made by one prospective juror during voir dire did not constitute reversible error. Mangano, P. J., Ritter, Hart and McGinity, JJ., concur.